Case 8:07-cr-00331-JKB Document137 Filed 04/21/21 Page 1of2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-07-0331
SCOTT L, RENDELMAN, *
Defendant. *
# * m x x . x * * * o
MEMORANDUM AND ORDER

 

On April 5, 2021, Defendant Scott Rendelman filed a Second Motion to Reconsider this
Court’s prior denial of his Motion for Reappointment of Counsel for purposes of seeking
compassionate release (ECF No, 132). (ECF No. 135.) On April 20, 2021, Attorney Jose
Molina filed a Notice of Attorney Appearance in this case. (ECF No. 136.) Because Rendelman
has been appointed counsel, his Second Motion to Reconsider (ECF No. 135) is hereby DENIED
AS MOOT insofar as it seeks reconsideration of Rendelman’s Motion for Reappointment of
Counsel (ECF No, 129), and DENIED WITHOUT PREJUDICE to the extent that it seeks
reconsideration of Rendelman’s earlier Motion for Compassionate Release (ECF No. 128). The
Court may reconsider Rendelman’s request for compassionate release upon the filing of a proper
motion by his counsel. The Court does not permit “hybrid representation;” once represented by

counsel, a defendant may not continue to represent himself.
Case 8:07-cr-00331-JKB Document137 Filed 04/21/21 Page 2 of 2

DATED this C{_day of April, 2021.
BY THE COURT:

Daw IK A 2h

James K. Bredar
Chief Judge

 
